 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCUS D. WILLIAMS,                               No. 2:18-cv-02937-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT JONES, et al.,
15                       Defendants.
16

17          Plaintiff, a county jail inmate proceeding pro se, has filed this civil rights action seeking

18   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 5, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 7.) Plaintiff has

23   filed objections to the findings and recommendations. (ECF No. 9.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1. The findings and recommendations filed December 5, 2018, (ECF No. 7) are adopted

 3   in full;

 4              2. This action is dismissed without prejudice for failure to exhaust administrative

 5   remedies.

 6

 7   Dated: January 25, 2019

 8

 9
                                             Troy L. Nunley
10                                           United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
